,




    The Honorable Kenneth Ashworth       Opinion No. H-929
    Commissioner
    Coordinating Board                   Re: Applicability of
    Texas College and University         Texas Education Agency
         system                          regulations to grievance
    P. 0. Box 12788, Capitol Station     proceedings before boards
    Austin, Texas 78711                  of public community college
                                         districts.

    Dear Dr. Ashworth:

         You have asked   whether the procedures for hearings and
    appeals promulgated   by the Texas Education Agency pursuant
    to section 11.13 of   the Education Code are applicable to public
    junior or community   college districts.  Section 11.13 provides
    in pertinent part:

                  (a) Persons having any matter of dispute
              among them arising under the school laws of
              Texas or any person aggrieved by the school
              laws of Texas or by actions or decisions of
              any board of trustees or board of education
              may appeal in writing to the commissioner of
              education . . . .

                  (b) The decisions of the commissioner of
              education shall be subject to review by the
              State Board of Education.

                  (c) Any person, county, or school district
              aggrieved by any action of the Central
              Education Agency may appeal to a district
              court in Travis County, Texas . . . .




                               p. 3884
                                                                    ,




The Honorable Kenneth Ashworth - Page 2 (H-929)



     You state that the board of trustees for the El Paso
Junior College
         -     District recently received a. request
                                              . ~.    from a
number of its employees for  a hearing at which those  eIIplOyeeS
might present grievances.   The district's board of trustees
has indicated its commitment to satisfying pertinent standards
of procedural and substantive due process, but questions the
applicability of regulations issued by the Texas Education
Agency pursuant to section 11.13.

     The Education Code authorizes the Coordinating Board
for the Texas College and University System to exercise
"general control of the public junior colleges" of Texas.
Education Code, 55 61.060, 130.001. All authority not vested
in the Coordinating Board is "reserved and retained locally
in each respective public junior college district . . . ."
Education Code, 5 61.060. Thus, we have previously said:

          [Wlith the exception of certain aspects of
          vocational and technical programs, neither
          the commissioner of education nor the State
          Board of Education exercises control over
          junior colleges, that control generally
          being vested in the Coordinating Board,
          local public junior college districts, and the
          governing board of each public junior college.
          Attorney General Opinion H-541 (1975) at l-2.

     We consider Attorney General Opinion H-541 to be dis-
positive of the question you pose. Section 11.13 of the
Education Code confers upon neither the commissioner of
education nor the State Board of Education authority to hear
appeals from actions of public junior college boards of
trustees. Accordingly, rules and regulations relative
to the conduct of hearings and appeals issued by the Texas
Education Agency pursuant to section 11.13 of the Education
Code are inapplicable to hearings before the governing boards
of public junior or community college districts, except
insofar as those hearings concern vocational and technical
programs under the jurisdiction of the State Board of
Vocational Education.   See Attorney General Opinions H-580 and
                        -
H-541 (1975).



                            p. 3885
The Honorable Kenneth Ashworth - page 3    (H-929)


                        SUMMARY

            Rules relative to the conduct of
            hearings and appeals issued by the Texas
            Education Agency are inapplicable to
            hearings before the governing boards of
            public junior or community college
            districts, except insofar as those
            hearings concern vocational and technical
            programs under the jurisdiction of the State
            Board of Vocational Education.

                            Very truly yours,



                       ($G?sK2~
                           Attorney General of Texas
APPROVED:




            KENDALL, First Assistant




C. ROBERT HEATH. Chairman
Opinion Committee

jwb




                          p. 3886